Case 0:19-cv-62430-UU Document 9 Entered on FLSD Docket 11/12/2019 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                   Case No. 19-cv-62430-UU

 CARLY BITTLINGMEYER,

         Plaintiff,
 v.

 AFFORDABLE DENTISTRY OF
 SOUTH FLORIDA CORP,

         Defendant.
                                               /

                                            ORDER

         THIS CAUSE comes before the Court sua sponte.

         THE COURT has considered the pertinent portions of the record and is otherwise fully

 advised in the premises.

         Defendant was served on November 4, 2019. D.E. 6. As such, its response was due on

 November 25, 2019. See Fed. R. Civ. P. 12(a). To date, Defendant has not responded. Neither

 has Defendant moved for an extension of time to do so. Accordingly, it is hereby

         ORDERED AND ADJUDGED that the Clerk SHALL enter default against Defendant.

 Plaintiffs SHALL file a motion for final default judgment against Defendant, duly supported by

 affidavits and other documentation, and a proposed Final Order no later than Wednesday,

 November 20, 2019. Failure to comply with this Order will result in the immediate dismissal of

 the complaint.

         DONE AND ORDERED in Chambers at Miami, Florida, this _8th_ day of November,

 2019.
Case 0:19-cv-62430-UU Document 9 Entered on FLSD Docket 11/12/2019 Page 2 of 2




                                          __________________________________
                                            UNITED STATES DISTRICT JUDGE
 cc: counsel of record via cm/ecf




                                      2
